Citation Nr: 1228594	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include emphysema, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or herbicide exposure. 

2.  Entitlement to service connection for a cardiovascular disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or herbicide exposure.

3.  Entitlement to service connection for an esophageal disorder, to include esophagus ulcers and gastroesophageal reflux disease (GERD or acid reflux), claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or herbicide exposure.

4.  Entitlement to service connection for a disorder of the gums, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or herbicide exposure.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964, with additional service thereafter in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared before the undersigned in a Travel Board hearing in New York in January 2011 to present testimony on the issues on appeal.  A transcript of the hearing is of record.

With regard to the Veteran's claim for service connection for a disorder of the gums, he indicated that frequent mouth infections and bleeding ultimately resulted in the loss of teeth.  See July 2006 statement and April 2009 Notice of Disagreement.  In the VA benefits system, dental disabilities are treated differently from medical disabilities; VA regulations provide that certain common dental conditions, including periodontal disease, can be service connected only to establish eligibility for outpatient dental care, not to receive disability compensation.  38 C.F.R. § 3.381(a) (2011).  Any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); 38 C.F.R. § 17.161(c) (2011).  Therefore, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  As a result, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action; specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.    

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's claims for service connection require remand to ensure that VA's duties to notify and assist are fulfilled.

I.   Federal Records

A review of the claims file reflects that there are potentially relevant records that are in the custody of a Federal Department that have not yet been associated with the claims file.  As an initial matter, although service treatment records from the Veteran's period of active duty service have been obtained, the evidence indicates that he was hospitalized at Walson Army Hospital in May 1962 for acute upper respiratory disease.  Although a DD Form 481-3 confirms that he was hospitalized there for three days, and service treatment records indicate that he was seen at Walson Army Hospital again in July 1962 for a routine upper respiratory infection, records from this hospital have not been requested.  The Veteran's April 1964 Report of Medical History also reflects that he was treated from February to March 1962 at the Fort Carson Army Hospital for pneumonia, but these clinical records have not been obtained.  Additionally, the April 1964 Report of Medical History notes that he was treated at Walter Reed Army Hospital for a nervous condition.  Because VA must make reasonable efforts to obtain relevant records held by a governmental entity, a remand to obtain these hospital records from the Veteran's period of active duty service is required.  38 U.S.C.A. § 5103A(c)(1) (West 2002); See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).   

Additionally, although the Veteran's service treatment records for his period of active duty service from April 1962 to April 1964 have been obtained, the Veteran's Reserve service records have not been obtained.  The Veteran stated that he "was pulled into the Reserves" on April 7, 1994 (April 2008 notice of disagreement), and service personnel records reflect that the Veteran reflects service in the Reserves from 1994 to 1966.  Because the Board will be consider the Veteran's claims for service connection on a direct basis, these records could have a bearing on whether a disorder became manifest within the presumptive period and are relevant to the issues on appeal.  See also 38 C.F.R. § 3.300(b)(2) (2011) (authorizing service connection for disorders claimed as a result of in-service tobacco use if the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. 
§§ 3.307, 3.309, 3.313, or 3.316).  Therefore, Reserve records should also be obtained.  Id.

Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, to the extent that there may be additional records after July 2009 from VA Medical Center in Northport pertaining to treatment for any of the Veteran's claimed disorders, these records should also be obtained.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Accordingly, on remand, the RO/AMC must make attempts to obtain the documents identified above and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

II.  Non-Federal Records

During his January 2011 hearing, the Veteran reported that he had been seen by a private dentist in 1970s for gum problems, recurring infections, and bleeding.  See Hearing Transcript at p. 22.  The record also contains a form that the Veteran completed for the purpose of obtaining Social Security Administration (SSA) benefits.  In that form, the Veteran provided the names and addresses of two private physicians (Dr. F. and Dr. S.) who treated him for cardiovascular and gastroesophageal problems in the 1990s.  Once VA becomes aware of the existence of relevant records before deciding the claim, VA must notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2).  Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1) (2011).  In this case, VA has been made aware of potentially relevant evidence that may be available; thus, after requesting the Veteran's consent and authorization, VA should make reasonable efforts to obtain these records.

Issuance of Statement of the Case

The Board notes that, within one year of the May 2007 rating decision that denied entitlement to service connection for bilateral hearing loss, tinnitus, and a low back disorder, the Veteran submitted an April 2008 statement, entitled "VETERANS NOTICE AND DISAGREEMENT."  In that statement, he explained a history of military noise exposure, continuous ear infections, and tinnitus.  He also stated that he injured his back in service carrying a large kitchen pot filled with potatoes and water.  Because the RO adjudicated the claims for bilateral hearing loss, tinnitus, and a low back disorder in a May 2007 rating decision and the Veteran filed a timely notice of disagreement identifying these issues, they are for proper consideration by the Board at this time.  See 38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see also Manlincon v. West, 12 Vet. App. 238 (1999) (indicating that a remand, not a referral, is appropriate where a veteran has filed a timely notice of disagreement but no Statement of the Case has been rendered).  

However, despite the timely notice of disagreement with the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a low back disorder, it does not appear that the Veteran was provided with a Statement of the Case addressing these claims.  The U.S. Court of Appeals of Veterans Claims (Court) has held that, where a veteran has submitted a timely notice of disagreement with an adverse decision and the RO has not yet issued a Statement of the Case addressing the issues, the Board must remand for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in order to put these issues in the correct procedural posture, the Veteran must be provided with a Statement of the Case on the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a low back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the following potentially relevant Federal records:  

(a)  records from Walson Army Hospital in May 1962 and July 1962 relating to treatment for upper respiratory disease; 

(b)  records from Fort Carson Army Hospital from February to March 1962 relating to treatment for pneumonia; 

(c) records from Walter Reed Army Hospital relating to treatment for a psychiatric/nervous disorder; 

(d) service treatment records from the Veteran's period of Reserve service; and 

(e) treatment records from the VA Medical Center in Northport, New York, since July 2009.

The claims file should be clearly document VA's efforts to obtain these records, and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Request the Veteran provide his consent to release private treatment records from the following:

(a) the dentist who treated him in the 1970s; 

(b) Dr. S., who treated the Veteran for gastroesophageal problems since 1991; and 

(c) Dr. F., who treated the Veteran for gastroesophageal and cardiovascular symptoms since 1993.  

Upon receiving such consent, attempt to obtain these records. The claims file should be clearly document VA's efforts to obtain these records, and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

4.  Issue a Statement of the Case that addresses the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and a low back disorder.  The Veteran and his representative should clearly be advised of the need to file a timely substantive appeal if he desires to have the issues considered by the Board.

5.  Following the completion of the above, and any other development deemed necessary, readjudicate the claims for entitlement to service connection for a respiratory disorder, cardiovascular disorder, gastroesophageal disorder, a disorder of the gums, and an acquired psychiatric disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)

The  claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



